UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-2207 TRIARC COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 38-0471180 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1155 Perimeter Center West, Atlanta, Georgia 30338 (Address of principal executive offices) (Zip Code) (678) 514-4100 (Registrant’s telephone number, including area code) 280 Park Avenue, New York, New York 10017 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer[]Non-accelerated filer[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] There were 28,883,221 shares of the registrant’s Class A Common Stock and 63,884,280 shares of the registrant’s Class B Common Stock outstanding as of October 31, 2007. Table of Contents - 1 - TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1: FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) 3 CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) 4 CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) 5 NOTES TO CONDENSED CONSOLIDATEDFINANCIAL STATEMENTS(Unaudited) 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 INTRODUCTION AND EXECUTIVE OVERVIEW 20 PRESENTATION OF FINANCIAL INFORMATION 22 RESULTS OF OPERATIONS 23 LIQUIDITY AND CAPITAL RESOURCES 33 POTENTIAL DEERFIELD DIVESTITURE 38 LEGAL AND ENVIRONMENTAL MATTERS 38 APPLICATION OF CRITICAL ACCOUNTING POLICIES 39 SEASONALITY 39 RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS 39 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4: CONTROLS AND PROCEDURES 44 PART II – OTHER INFORMATION 45 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS AND PROJECTIONS 45 ITEM 1A: RISK FACTORS 47 ITEM 2: UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 ITEM 5: OTHER INFORMATION 48 ITEM 6: EXHIBITS 49 SIGNATURES 50 EXHIBIT INDEX 51 Table of Contents - 2 - PART
